Citation Nr: 0021053	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for left temporal lobe 
cavernous hemangioma with secondary partial complex seizures.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had over 20 years of active duty terminating with 
his retirement on June 30, 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995 by the 
Department of Veteran Affairs (VA) Regional Office (RO), 
located in San Juan, Puerto Rico.

As part of a Board Remand dated in January 2000 the veteran 
was to be scheduled for a hearing to be conducted at the RO 
before a member of the Board.  Later in January 2000 the 
veteran informed VA that he no longer desired that such a 
hearing be conducted.  


FINDINGS OF FACT

1.  The claim for service connection for an anxiety disorder 
is plausible. 

2.  The claim for service connection for left temporal lobe 
cavernous hemangioma with secondary partial complex seizures 
is plausible


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for an 
anxiety disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for left 
temporal lobe cavernous hemangioma with secondary partial 
complex seizures is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection -- Generally

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  Where 
certain diseases, such as psychoses, are manifested to a 
compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis. 38 
U.S.C.A. 1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
3.307, 3.309 (1999).

Congenital or developmental defects may not be service-
connected because they are not injuries under VA law and 
regulations.  38 C.F.R. § 4.9 (1999).  However, congenital or 
development defects may be service-connectable where a 
superimposed injury occurs during, or as a result of, active 
service.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).  

The threshold question that must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period, and the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

Anxiety Disorder

A review of the veteran's service medical records does not 
show that he either complained of, was treated for, or was 
diagnosed as having a psychiatric disorder during his period 
of active duty.  

A VA Medical certificate dated on August 5, 1993 shows that 
the veteran complained of personal problems since April 1993.  
He added that he had been anxious, irritable, and having 
nightmares.  The diagnosis was anxiety.

Another VA Medical certificate dated in August 1993 shows 
that the veteran was diagnosed with anxiety disorder and 
panic disorder.  It was noted that this was the veteran's 
first psychiatric visit at "PIC."  It was also noted that 
the veteran admitted that he had been seen by a psychologist 
in 1989.  

A VA mental health clinic treatment record dated in October 
1993 shows that the veteran was exhibiting signs and symptoms 
suggestive of recurrent major depression.  Another VA medical 
record, which is not dated, shows that the veteran complained 
of nightmares, irritability, and anxiety.  The diagnosis was 
major depression (recurrent).  

The report of a VA mental disorders examination conducted in 
September 1994 shows that anxiety disorder, not otherwise 
specified, was diagnosed.  The veteran gave a history of 
never having been hospitalized for psychiatric reasons, but 
did indicate that he was currently being treated at the 
mental hygiene clinic.  He added that he was taking Prozac.  

The veteran testified at a hearing at the RO in August 1996.  
He stated that he was diagnosed with anxiety disorder within 
one year following his 1993 service separation.  He added 
that he was not being treated due to the fact that he was not 
service-connected for a psychiatric disorder.  The veteran 
also mentioned that he did not receive psychiatric treatment 
during his period of service.  

A VA neuropsychological testing report dated in July 1996 
notes that the veteran had a diagnosis of partial complex 
seizures and that neurology wished to rule out anxiety as the 
primary determinant of these episodes.  The report indicated 
that, regarding the veteran's emotional status, "MMPI-2" 
[Minnesota Multiphasic Personality Inventory] testing showed 
findings reflective of the possibility of mild depression.  
The report further indicated that while a diagnostic 
impression was deferred, the examiner noted that the 
possibility of a cognitive disorder, not otherwise specified, 
etiology unknown, could not be ruled out.  The examiner also 
noted that serious emotional disturbance was not evident but 
that its presence could not be ruled out.  

To summarize, the veteran's statements and testimony 
describing symptoms of a disability are considered to be 
competent evidence.  However, the Court has held that when 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  

In this regard, the service medical records reflect no 
definitive finding or diagnosis relative to a psychiatric 
disorder.  However, the veteran was initially seen at the VA 
for psychiatric complaints, diagnosed as anxiety, on August 
5, 1993, approximately 5 weeks following his retirement from 
active duty.  Additionally, at that time he placed the onset 
of his symptoms in April 1993, while on active duty.  
Subsequent VA treatment records in 1994 show the presence of 
an anxiety disorder.  The July 1996 VA neuropsychological 
testing did not confirm the presence of an acquired 
psychiatric disorder.  

The Board finds that the current evidence tends to show that 
an anxiety disorder may have originated during service.  
According the claim is well grounded. 


Left Temporal Lobe Cavernous Hemangioma with
Secondary Partial Complex Seizures

The veteran also claims that service connection for a 
neurological disorder, manifested by dizziness and spells. In 
the course of his August 1996 personal hearing he claimed 
that he initially began to experience certain symptoms 
relative to his seizure disorder about one year after being 
involved in a motorcycle accident.  

A review of the veteran's service medical records shows that 
examination reports dated in April 1973, February 1976, 
January 1989, were all negative for neurologic clinical 
findings.  A consultation sheet dated in April 1989 showed 
that the veteran complained of blurred vision and cold feet 
after drinking coffee.  Another April 1989 treatment note 
shows that the veteran complained of spells for two years and 
blurred distance vision after drinking coffee.  A March 1990 
sick call record shows that the veteran complained of vertigo 
for the past 3 years together with blurred vision.  He also 
complained of cold feet when drinking coffee as well as loss 
of energy when running.  An "EEG" [electroencephalogram] 
report dated in April 1990 indicates that testing was without 
general changes with alpha basic rhythm without evidence of 
focal impairment or signs of increased tendency for cerebral 
seizures.  

A report of VA EEG testing accomplished in May 1994 shows 
that the interpretation was normal.  

The report of a VA general medical examination conducted in 
September 1994 shows, in pertinent part, that the veteran 
gave a history of suffering from episodes of sudoration 
followed by dizziness since approximately 8 years ago.  Prior 
EEG testing was noted to have been negative.  No family 
history of epilepsy was noted.  He also denied suffering from 
circulatory problems or loss of balance.  

The report of a VA neurologic examination, also dated in 
September 1994, shows that the diagnosis was rule out partial 
complex seizures.  The veteran denied a history of major head 
trauma.  He did indicate, however, that about 8 years earlier 
he started to experience episodes accompanied by profuse 
sweating, generalized weakness, lasting from 40 seconds to 2 
minutes.  The report indicated that both "CT" [computed 
tomography] testing of the veteran's brain as well as EEG 
examination were normal.  The examiner noted that these 
findings were not sufficient to rule out seizure disorder or 
to be able to state a definite etiology concerning the 
veteran's neurologically complaints.  The report indicated 
that further neurological evaluation should be undertaken to 
clarify the etiology of the described episodes.  

A VA medical record dated in October 1994 shows that results 
of a brain CT scan showed findings reflective of partial 
complex seizures.  

The report a VA epilepsy and narcolepsy examination dated in 
April 1995 contains diagnoses of left temporal lobe cavernous 
hemangioma and partial complex seizures secondary to the 
cavernous hemangioma.  The examiner indicated that the 
veteran was then describing his previously cited episodes as 
now lasting up to 5 minutes with a frequency of 2 to 3 per 
day, usually on a daily basis.  

A VA hospital discharge summary dated in May 1995 shows that 
EEG and brain MRI [magnetic resonance imaging] testing were 
conducted.  The diagnoses were partial complex seizures and 
left temporal lobe cavernous hemangioma.  

The record also contains reports of private MRI and MRA 
[magnetic resonance angiography] dated in December 1995; the 
clinical findings concerning the veteran's brain were 
described as normal on each examination.  

A June 1996 VA brain MRI report includes a diagnosis of 
findings compatible with an 8 millimeter cavernous angioma in 
the medial aspect of the left temporal lobe, stable since May 
1995.  

A VA neuropsychological examination was conducted in July 
1996.  At that time the veteran complained of episodes of 
dizziness associated with disorientation which increased with 
severe stress, anxiety, and nervousness.  It was noted that 
the veteran had a diagnosis of partial complex seizures.  The 
report notes that the neurology department desired to rule 
out anxiety as the primary determinant of the veteran's 
described episodes.  A diagnosis was deferred until further 
testing could be accomplished.  

The veteran testified at a hearing at the RO in August 1996.  
He stated that he did not recall experiencing any dizziness 
or anything similar to epileptic seizures before his service 
enlistment.  He asserted that symptoms associated with 
dizziness began in approximately 1985 and that he first 
reported it in 1990.  He added that upon reporting his 
symptoms to physicians during his period of service he 
indicated that he was informed that he had epilepsy, which 
was described as left temporal lobe hemangioma with partial 
complex seizures.  The veteran added that his condition was 
not hereditary but that it may have been caused by his 
involvement in automobile accidents, as well as a motorcycle 
accident a year before he developed symptoms.  The veteran 
noted that he was unconscious for about 10 to 20 seconds 
following his motorcycle accident.  He stated that he did not 
report these accidents and when questioned by physicians upon 
seeking treatment informed them that he had not incurred any 
injuries to the head.  The veteran also testified that his 
problems with dizziness were consistent for the past 10 
years.  

He testified that he had been informed that his dizziness was 
due to an abnormal artery in his left temporal lobe which had 
been present since birth.  The veteran's representative added 
that based upon special neurological examinations no 
abnormalities of the left temporal lobe had been detected.  
The veteran also testified that he had not experienced dizzy 
spells for the past 2 or 3 months.  

In a private medical opinion dated in January 1997, the 
physician indicated that he had reviewed MRI examination 
reports dated in 1995 and 1996. The physician described the 
veteran's neurologic condition as that of a "normal 
variant."  

A VA examination was conducted in June 1997.  At that time 
the examiner indicated that the veteran's medical history had 
been reviewed.  The veteran, in discussing his symptoms, 
noted that he had been totally asymptomatic for the past 4 
months.  He described the symptoms, when manifested, as being 
that of episodes of dizziness accompanied by loss of 
strength, followed by a brief period of disorientation.  The 
veteran added that he was not currently taking any 
medications.  The diagnosis was left temporal lobe cavernous 
angioma with secondary partial complex seizures.  The 
examiner stated that the diagnosis of a seizure disorder is a 
clinical diagnosis which was established in the Neurology 
clinics and which could exist even in the absence of a 
structural brain lesion that could be detected in the 
conventional diagnostic studies.

Of record is also a report submitted by 3 VA radiologists, 
received by the RO in April 1999.  Studies reviewed were 
noted to include:  VA brain CT report dated in October 1994, 
VA brain MRI report dated in May 1995, private brain MRI and 
MRA reports dated in December 1995, and VA MRI of the brain 
dated in June 1996.  The board rendered an opinion that the 
most likely diagnosis of the abnormality seen in the medial 
aspect of the left temporal area was that of a cavernous 
angioma. 

To summarize, the evidence reflects that the veteran was seen 
during active duty for complaints of spells, to include 
vertigo and blurred vision.  Several VA medical reports dated 
from 1994 to 1997 indicate the presence of a partial complex 
seizure disorder.  The veteran has maintained that he did not 
become symptomatic until an inservice head injury. The Board 
finds that this evidence tends to show that an acquired 
seizure disorder may have originated during service.  
Accordingly, the claim is well grounded


ORDER

The claims for service connection for an anxiety disorder and 
for left temporal lobe cavernous hemangioma with secondary 
partial complex seizures are well grounded and, to this 
extent only, the claims are granted.


REMAND

As previously discussed, the Board has found that the claim 
for service connection for an anxiety disorder is well 
grounded pursuant to 38 U.S.C.A. § 5107.  Accordingly, the 
Board has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim. 38 U.S.C.A. 
§ 5107.  In this regard, the Board notes that VA's duty to 
assist may include a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

VA medical records dated in 1993 and 1994 show the presence 
of an anxiety disorder and partial complex seizures.  In July 
1996 the veteran was referred by the Neurology clinic for 
neuropsychological testing in order to rule out anxiety as 
the primary determinant of the veteran's described episodes.  
A diagnosis was deferred until further testing could be 
accomplished.  There is no indication that the tests were 
conducted.  

In view of this evidence, the Board is of the opinion that VA 
examinations by a psychiatrist and a neurologist are 
warranted.

During the veteran's evaluation at a VA outpatient clinic in 
August 1993 he indicated that he underwent a psychological 
evaluation in 1989.  This record is not on file.  It appears 
that the service medical records are incomplete in that there 
is no retirement examination.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to treatment for 
neuropsychiatric problems, to include the 
1989 psychological evaluation, which have 
not previously been associated with his 
claims folder.  

He should be asked to indicate whether he 
underwent a retirement examination.

2.  The RO should request the San Juan 
VAMC to furnish copies of all treatment 
record covering the period from February 
1997 to the present. 

3.  The RO should request the National 
Personnel Records Center to search for 
additional records, to include the 
retirement examination.

4.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness.  The claims folder 
and a copy of this remand should be made 
available to the examiner prior to the 
examination.  The examiner is requested 
to indicate in the report that the folder 
was reviewed.  Any tests and specialized 
evaluations deemed necessary should be 
conducted.  The examiner's attention is 
directed to the July 2, 1996 VA 
neuropsychological report concerning 
additional testing.  It is requested that 
the examiner in the diagnosis specify 
whether the veteran has an acquired 
psychiatric disorder. 

4.  Thereafter, a VA examination should 
be conducted by a neurologist in order to 
determine the nature and severity of the 
reported left temporal lobe cavernous 
hemangioma with secondary partial complex 
seizures.  All testing and any 
specialized examinations deemed necessary 
should be conducted.  The claims folder 
and a copy of this remand should be made 
available to the examiner prior to the 
examination.  The examiner is requested 
to indicate in the report that the folder 
was reviewed.  The examiner's attention 
is directed to the July 2, 1996 VA 
neuropsychological report regarding 
additional testing and the report of the 
aforementioned VA psychiatric evaluation.  

Following the examination and in 
conjunction with a review of the claims 
folder it is requested that the examiner 
render opinions as to the following:

a) Does the veteran have a left temporal 
lobe cavernous hemangioma?

b) If yes, is the left temporal lobe 
cavernous hemangioma a congenital or 
developmental disorder?

c) If yes, did the veteran experience 
superimposed head injury(ies) during 
service which resulted in additional 
disability?

d) Does the veteran have an acquired 
seizure disorder?

A complete rationale for any opinion 
expressed should be included in the 
examination report.

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The veteran may furnish additional evidence and argument 
while the case is in remand status. Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

